Appeal (1) from a judgment of the County Court, Queens County, convicting appellant of robbery in the first degree, grand larceny in the first degree and assault in the second degree, and sentencing him to serve from 15 to 20 years, and (2) from said sentence. Judgment unanimously affirmed. (Code Grim. Pro., § 542.) No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction. Present — Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Hallinan, JJ.